DETAILED ACTION
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the applicant’s amendment filed on February 26, 2021.  Claims 1-20 are pending and examined below.  Claims 1 and 14 have been amended.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection.
Since the applicant did not seasonably traverse the Official Notice statements as stated in the previous Office Action mailed on December 8, 2020, the Official Notice statements are taken to be admitted prior art. See MPEP §2144.03.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Noyelle, US 2017/0294059 A1 in view of Bertosa et al., US 2014/0279230 A1, and in further view of Cheng, US 2016/0078689 A1.
As to claim 1, Noyelle teaches a system for monitoring a vehicle component through a mobile device, the mobile device having an application configured to be executed on the mobile device, the application configured to (¶ 43, 52, 57 and Figs. 1, 4; e.g. Mobile Application installed on the mobile device that gathers the collected vehicle data from the vehicle):
Receive a Vehicle Identification Number (VIN) indicative of a vehicle with which the vehicle component is associated (¶ 43, 54- 57 and Figs. 4-5);
Receive operational vehicle data corresponding to the vehicle component based on the Vehicle Identification Number (VIN) (¶ 75, 80, 81, 85 and Fig. 19);
Evaluate an operational status of the vehicle component based on the operational data (¶ 42, 81, 85 and Fig. 19);
Generate a diagnostic code corresponding to the operational status of the vehicle component, wherein the diagnostic code refers to a suggested action in response to the operational status (¶ 42, 79, 81, 85);
Track usage of the application by a user after generating the diagnostic code (¶ 81, 84, 85 and Fig. 19).
Noyelle does not specifically teach receive a selection by a user to perform a diagnostic test on the vehicle component, instruct a user to perform a test of the vehicle component, and collect operational data of the vehicle component based on the test.  e.g. user press icon for quick check of the vehicle).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Noyelle’s invention by incorporating the feature of user selecting to perform a test of the vehicle component as taught by Bertosa for proactively diagnose of the vehicle by the user.
Noyelle in view of Bertosa does not specifically teach generate a reward based on the tracked usage of the application by the user.  However, Cheng teaches this matter (¶ 60).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Noyelle in view of Bertosa by incorporating a reward system based on the usage of the application as taught by Cheng for promoting the usage of the application.
As to claim 2, Noyelle teaches wherein the VIN is received through at least one of inputting of the VIN into the application and scanning the VIN by the application (¶ 56).
As to claim 3, Noyelle teaches evaluating the operational status of the vehicle component includes testing the vehicle component using the mobile device (¶ 69, 72, 75, 80, 81, 85 and Fig. 14).
As to claim 4, Noyelle teaches further includes providing at least a testing instruction to the user through the mobile device (¶ 41, 72, 74 and Fig. 13).
As to claim 6, Noyelle teaches wherein the suggested action includes at least one of a service procedure, a replacement, and a replacement procedure of at least a portion of the vehicle component (¶ 74 and Fig. 13).
see claim 1 above for the reason to combine the teachings).
As to claim 8, Noyelle in view of Cheng further teaches an amount of the financial reward is directly proportional to usage of the application by the user (Cheng ¶ 60; see claim 1 above for the reason to combine the teachings).
As to claim 13, Noyelle teaches allowing access to known issues associated with the vehicle component (¶ 73, 74, 85 and Figs. 13, 19).
Claims 14-19 are rejected based on the same rationale as used for claims 1, 3-4, and 6-8 above.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Noyelle, US 2017/0294059 A1 in view of Bertosa et al., US 2014/0279230 A1 and Cheng, US 2016/0078689 A1, and in further view of Official Notice, now admitted prior art.
As to claim 5, Noyelle in view of Bertosa and Cheng teaches monitoring various vehicle components (¶ 73-74 and Fig. 13).  Noyelle in view of Bertosa and Cheng does not specifically teach the vehicle component is a vehicle suspension.  The examiner takes Official Notice it is well-known in the art to monitor vehicle suspension.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Noyelle view of Bertosa and Cheng by monitoring a vehicle suspension for enhancing the safety of the vehicle.
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Noyelle, US 2017/0294059 A1 in view of Bertosa et al., US 2014/0279230 A1 and Cheng, US 2016/0078689 A1, and in further view of Sethi et al., US 2016/0078403 A1.

Claim 20 is rejected based on the same rationale as used for claim 9 above.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Noyelle, US 2017/0294059 A1 in view of Bertosa et al., US 2014/0279230 A1 and Cheng, US 2016/0078689 A1, and in further view of Koenig et al., US 2016/0003621 A1.
As to claim 10, Noyelle in view of Bertosa and Cheng teaches generating a diagnostic code as discussed in claim 1 above.  Noyelle in view of Bertosa and Cheng does not specifically teach allowing access to video content corresponding to the diagnostic code.  However, this matter is taught by Koenig as providing access to video content corresponding to the diagnosis (¶ 162).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Noyelle in view of Bertosa and Cheng by providing access to video content corresponding to the diagnosis as taught by Koenig for providing more useful vehicle repair information.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Noyelle, US 2017/0294059 A1 in view of Bertosa et al., US 2014/0279230 A1 and Cheng, US 2016/0078689 A1, and Koenig et al., US 2016/0003621 A1, and in further view of Official Notice, now admitted prior art.
As to claim 11, Noyelle in view of Bertosa, Cheng and Koenig teaches usage of the application, and providing access to video content as discussed in claim 1 and 10 above.  Noyelle in view of Bertosa, Cheng and Koenig does not specifically teach the usage of the application is measured through an amount of time spent watching the video content.  The examiner takes Official Notice it is well-known in the art to determine the usage of the application by calculating an amount of time spent watching video contents.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the usage of the application in Noyelle in view of Bertosa, Cheng and Koenig by measuring an amount of time spent watching video content for better determining the specific usage of the application.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Noyelle, US 2017/0294059 A1 in view of Bertosa et al., US 2014/0279230 A1 and Cheng, US 2016/0078689 A1, and in further view of Sankovsky et al., US 9,520,006 B1.
As to claim 12, Noyelle in view of Bertosa and Cheng teaches generating a diagnostic code as discussed in claim 1 above.  Noyelle in view of Bertosa and Cheng does not specifically teach allowing access to a forum corresponding with the diagnostic code.  However, Sankovsky teach this matter (column 13 lines 52-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Noyelle in view of Bertosa and Cheng by incorporating a forum as taught by Sankovsky for providing more useful information vehicle repair information.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Cheung whose telephone number is (571) 272-6705.  The examiner can normally be reached on Monday, Tuesday and Thursday from 10:00 AM to 7:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Christian Chace, can be reached on (571) 272-4190.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
The fax phone numbers for the organization where this application or proceedings is assigned are as follows:
(571) 273-8300	(Official Communications; including After Final Communications labeled “BOX AF”)
(571) 273-6705	(Draft Communications)

	
	/MARY CHEUNG/           Primary Examiner, Art Unit 3665                                                                                                                                                                                             	March 16, 2021